31 U.S. 761 (____)
6 Pet. 761
PIERRE GASSIES, PLAINTIFF IN ERROR
v.
JEAN GASSIES BALLON, DEFENDANT IN ERROR.
Supreme Court of United States.

The case was argued by Mr Taney for the plaintiff in error; and by Mr Key for the defendant.
*762 Mr Chief Justice MARSHALL delivered the opinion of the Court.
In this case the court is of opinion that the jurisdiction can be sustained. The defendant in error is alleged in the proceedings to be a citizen of the United States, naturalized in Louisiana, and residing there. This is equivalent to an averment that he is a citizen of that state. A citizen of the United States, residing in any state of the union, is a citizen of that state.
The authorities on this question have gone far enough; and this court is not disposed to narrow any more the limitations which have been imposed by the decided cases. They have gone as far as it would be reasonable and proper to go. The judgment of the district court of Louisiana is affirmed.